DETAILED ACTION
This correspondence is in response to the communications received August 9, 2022.  Claims 32-37 and 42-47 are pending.  


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Applicant has elected to prosecute claims 32-37 and 42-47.  Examiner spoke with Applicant’s Representative, Ivan Kavrukov on August 8, 2022 to discuss Applicant’s elected embodiment as captured in the following claims and figures.  

Applicant has elected the following:
1.) Claims 32-37, single hole per pixel in a pixel array example, Figs. 104B and 104C and 107A.
2.) In the newly presented claim set, dated August 9, 2022, Applicant has also added claims 42-47 to further capture aspects of the elected embodiment.



Specification
The disclosure is objected to because of the following informalities: In the specification, the portions which describe Figs. 105A-C, do not reflect the number “10536” shown in those figures.  It is assumed that “10536” is the same as “Isolation trench 10534”, ¶ 0471.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The recitation, “further comprising three additional holes extending to the I-region of each of said pixels such that each pixel has only four holes” is in direct contradiction to claim 32, which requires, “a single hole only, extending to said I-region”.  If claim 32 requires only one hole, then it is unclear how the expansion of plural holes in claim 33, which depends on claim 32, can occur and still satisfy the requirements of both claims.  The metes and bounds of the claim are unclear because of these conflicting aspects.


Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image1.png
    201
    495
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    205
    461
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    208
    435
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    205
    465
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    385
    638
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    381
    614
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    444
    382
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    492
    433
    media_image8.png
    Greyscale


Regarding claim 32, the Applicant discloses in Figs. 104A-H, 105B-C and 107A-B, several provided above, an integrated, single-chip structure of plural pixels, comprising:

plural photodetector pixels (as can be seen in the plan views of at least 104A+) arranged in a matrix in said chip (plural cells shown in matrix format in at least 107A), 

where each of said pixels comprises; 

an I-region of low-doped or undoped semiconductor material (middle device layer labeled “Si”); 

a single hole only (“single microhole 10514”, ¶ 0471), extending to said I-region (hole 10514 shown in P-I-N device as can be seen in Fig. 105B); 

a first region of semiconductor material doped to a first polarity and a second region of semiconductor material doped to a second polarity (P and N regions sandwiching the intrinsic region “Si”);

said first and second regions being adjacent to and in an operative relationship with said I-region (the stack of P-I-N regions);  

each of said pixels being configured to respond to light impinging on the pixel, including on said single hole thereof, to generate an electrical signal related to the impinging light (P-I-N converts light into an electrical signal); and

electrical conduits coupled with respective ones of said pixels to receive electrical signals generated by said pixels (not shown in the noted figures).

Regarding claim 42, the Applicant discloses in Figs. 104A-H, 105B-C and 107A-B, an integrated structure of plural pixels arranged in a matrix, comprising: 

an I-region of low-doped or undoped semiconductor material (middle device layer labeled “Si”); 

a first region of semiconductor material doped to a first polarity and a second region of semiconductor material doped to a second polarity (P and N regions sandwiching the intrinsic region “Si”); 

said first and second regions being adjacent to and in an operative relationship with said I-region (the stack of P-I-N regions); 

isolation trenches (“Isolation trench 10534”, 10536, ¶ 0471, this feature distinguishes claim 42 from claim 32) that extend at least partially into said semiconductor material to define said plural pixels arranged in a matrix (as shown in Fig. 107A); 

wherein each of said pixels has a single hole that extends into the pixel (“single microhole 10514”, ¶ 0471); 

each of said pixels is configured to respond to light impinging on the pixel, including on said single hole thereof, to generate an electrical signal related to the impinging light (P-I-N converts light into an electrical signal); and 

electrical conduits coupled with said pixels to receive electrical signals generated by respective ones of said pixels (not shown in the noted figures).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32, 34, 35, 37 and 42-47 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0182806) in view of Shim (KR 20080101301).


    PNG
    media_image9.png
    787
    498
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    699
    301
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    493
    494
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    294
    230
    media_image12.png
    Greyscale

Regarding claim 32, the prior art of Jin discloses in Fig. 2, 4a, 5 and 6, an integrated (many photoelectric converters electrically operated by transistors), single-chip (“… single-crystalline silicon substrate …”, ¶ 0040) structure of plural pixels (plural pixels shown in at least Figs. 2 and 5), comprising:

plural photodetector pixels arranged in a matrix in said chip (“… single-crystalline silicon substrate …”, ¶ 0040, plural pixels shown in at least Figs. 2 and 5), 

where each of said pixels (“substrate 1 including a plurality of unit pixel regions UP”, ¶ 0040) comprises; 

a single hole only (35, ¶ 0052, “A light splitter 35”), extending into the active semiconductor region (35 shown to be formed in semiconductor substrate 1); 

a first region of semiconductor material doped to a first polarity (“first impurity injection region 8”, ¶ 0051) and a second region of semiconductor material doped to a second polarity (“second impurity injection region 4”, ¶ 0051);

each of said pixels being configured to respond to light impinging on the pixel (discussed in ¶ 0052, 0058, 0059, etc.), including on said single hole thereof, to generate an electrical signal related to the impinging light (see discussion in ¶ 0051-0052, which discusses the light splitter 35 and how charges are accumulated when light enters active region); and

electrical conduits coupled with respective ones of said pixels to receive electrical signals generated by said pixels (charges generated by photoelectric conversion device of 35, 40, 8, 4 are accumulated at the floating diffusion region FD).

Jin does not disclose,
“where each of said pixels comprises; 
an I-region of low-doped or undoped semiconductor material; 
a single hole only, extending to said I-region; 
a first region of semiconductor material doped to a first polarity and a second region of semiconductor material doped to a second polarity;
said first and second regions being adjacent to and in an operative relationship with said region”.

    PNG
    media_image13.png
    576
    897
    media_image13.png
    Greyscale

Shim shows in Fig. 13, annotated by Examiner and provided above,
where each of said pixels comprises; 
an I-region of low-doped or undoped semiconductor material (41); 
a hole, extending to said I-region (divot showed in the intrinsic layer); 
a first region of semiconductor material doped to a first polarity (30, “first conductive type conductive layer”) and a second region of semiconductor material doped to a second polarity (50, “second conductive type conductive layer”);
said first and second regions being adjacent to and in an operative relationship with said region (both 30 and 50 are in direct contact with 41).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“where each of said pixels comprises; 
an I-region of low-doped or undoped semiconductor material; 
a single hole only, extending to said I-region; 
a first region of semiconductor material doped to a first polarity and a second region of semiconductor material doped to a second polarity;
said first and second regions being adjacent to and in an operative relationship with said region”,

in the invention or system of Jin as taught by Shim, for the purpose of improving the light conversion efficiency of the PIN diode to increase surface area in a given footprint.


Regarding claim 34, Jin et al. disclose the structure of claim 32, in which said hole has a side wall and one of said first and second regions conformally lines said side wall (Shim discloses in Fig. 13, wherein 50 conformally lines divots in the intrinsic layer 41).

Regarding claim 35, Jin et al. disclose the structure of claim 32, in which said single hole for each of said pixels is shaped as an inverted pyramid that tapers as it extends toward said I-region (Jin shows in Fig. 4A and 6, where 35 is an inverted pyramid shape that tapers).

Regarding claim 37, Jin et al. disclose the structure of claim 32, in which said single hole for each of said pixels has an irregular shape (see Fig. 7, where 35 has irregular aspects wherein the horizontal extensions are of different width than the vertical extensions, thus satisfying the term “irregular shape”).

Regarding claim 42, the prior art of Jin discloses in Fig. 2, 4a, 5-7 and 17, an integrated structure (many photoelectric converters electrically operated by transistors) of plural pixels (plural pixels shown in at least Figs. 2 and 5) arranged in a matrix (see Fig. 5), comprising: 

a first region of semiconductor material doped to a first polarity (“first impurity injection region 8”, ¶ 0051) and a second region of semiconductor material doped to a second polarity (“second impurity injection region 4”, ¶ 0051);

isolation trenches (DTI isolate the pixels UP from each other, ¶ 0043) that extend at least partially into said semiconductor material to define said plural pixels arranged in a matrix (DTI fully and vertically separate UP from each other); 

wherein each of said pixels (UP) has a single hole (35) that extends into the pixel (35 extend into 1 of UP); 

each of said pixels is configured to respond to light impinging on the pixel (discussed in ¶ 0052, 0058, 0059, etc.), including on said single hole thereof (light is captured at least in part at 35), to generate an electrical signal related to the impinging light (see discussion in ¶ 0051-0052, which discusses the light splitter 35 and how charges are accumulated when light enters active region); and electrical conduits coupled with said pixels to receive electrical signals generated by respective ones of said pixels (charges generated by photoelectric conversion device of 35, 40, 8, 4 are accumulated at the floating diffusion region FD).

Jin does not disclose,
“an I-region of low-doped or undoped semiconductor material; 
…
said first and second regions being adjacent to and in an operative relationship with said I-region”.

Shim shows in Fig. 13, annotated by Examiner and provided above,
an I-region of low-doped or undoped semiconductor material (41); 
…
said first (30) and second (50) regions being adjacent to and in an operative relationship with said I-region (both 30 and 50 are in direct contact with 41).


Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“an I-region of low-doped or undoped semiconductor material; 
…
said first and second regions being adjacent to and in an operative relationship with said I-region”,

in the invention or system of Jin as taught by Shim, for the purpose of improving the light conversion efficiency of the PIN diode to increase surface area in a given footprint.

Regarding claim 43, Jin et al. disclose the integrated structure of claim 42, in which said isolation trenches extend only partway into said semiconductor material (looking to Fig. 17 of Jin, the DTI only partially extend into substrate 1 for each of the pixels UP).

Regarding claim 44, Jin et al. disclose the integrated structure of claim 42, in which at least a portion of one of the first and second regions of semiconductor material extends over said hole (As can be seen in Shim’s Fig. 13, the second region of semiconductor material 50 extends over the hole equivalent in 41).

Regarding claim 45, Jin et al. disclose the integrated structure of claim 42, in which said hole is an inverted pyramid (Jin shows in Fig. 4A and 6, where 35 is an inverted pyramid shape that tapers).

Regarding claim 46, Jin et al. disclose the integrated structure of claim 42, in which one of the electrical conduits is coupled to one of the first and second doped regions of all the pixels in the matrix (in Jin’s Fig. 2 or 17, the floating diffusion collects charges from the photoelectric conversion region, to be read out by electrical signal through the transfer transistor).

Regarding claim 47, Jin et al. disclose the integrated structure of claim 42, in which said insulating trenches and hole are filled with a solid dielectric (35 discussed as various dielectric materials, ¶ 0052).


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0182806) in view of Shim (KR 20080101301) in view of Huang et al. (US 2018/0151759).

Regarding claim 33, Jin et al. disclose the structure of claim 32, however Jin does not disclose,
“further comprising three additional holes extending to the I-region of each of said pixels such that each pixel has only four holes”.

    PNG
    media_image14.png
    528
    596
    media_image14.png
    Greyscale

Huang discloses in Fig. 7 shown above, wherein further comprising three additional holes extending to the I-region of each of said pixels such that each pixel has only four holes (four divots formed in the photoelectric conversion pixels).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

“further comprising three additional holes extending to the I-region of each of said pixels such that each pixel has only four holes”,

in the invention or system of Jin as taught by Huang, for the purpose of creating further surface area in a given area to improve the amount of light collected.


Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2018/0182806) in view of Shim (KR 20080101301) in view of Hamasaki et al. (US 2022/0278141).

Regarding claim 36, Jin et al. disclose the structure of claim 35, however, Jin does not disclose, “in which the holes for different ones of said pixels differ in size”.

    PNG
    media_image15.png
    566
    823
    media_image15.png
    Greyscale


Hamasaki discloses in Fig. 18, provided above, in which the holes for different ones of said pixels differ in size (gate trenches are of two different dimensions in neighboring pixels).

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made (for Pre-AIA ) or before the effective filing date of the claimed invention (for the AIA  FITF practice) to have combined the following feature(s) of,

 “in which the holes for different ones of said pixels differ in size”,

in the invention or system of Jin as taught by Hamasaki, for the purpose of varying the dimensions of the photoelectric conversion elements so as to be able to target various wavelengths for capture along a wider spectrum.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893